Order, Supreme Court, New York County, entered September 26, 1973, unanimously modified, on the law, to grant summary judgment to the third-party plaintiffs against third-party defendants Lillian Geltman as executrix and Daniel Spooner as executor, and, as so modified, affirmed, without costs and without disbursements. We are in accord with Special Term’s decision and award of summary judgment in favor of plaintiff. The court, however, denied the application of the third-party plaintiffs for judgment over. The court found that the facts showed no liability on the part of defendant Geltman (for whom the representative of his estate has since been substituted). However, this defendant defaulted, thereby admitting liability. The court also denied the application as against defendant Spooner on the ground that this defendant had not been served. He appeared, however, and answered, not contesting jurisdiction. The appeal from the order, Supreme Court, New York County, entered September 27, 1973, denying réargument, is unanimously dismissed, without costs and without disbursements. Concur — McGivern, P. J., Markewieh, Kupferman, Lupiano and Steuer, JJ.